     Case 2:20-cv-00066-KJD-VCF Document 29 Filed 08/31/21 Page 1 of 2



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                 ***
 7   RAYMOND PADILLA,                                     Case No. 2:20-cv-0066-KJD-VCF
 8                                           Plaintiff,                     ORDER
 9          v.
10   STATE OF NEVADA, et al.,
11                                        Defendants.
12          Presently before the Court is Plaintiff’s Objections (#17) to the magistrate judge’s Order
13   (#13). The Court has conducted a de novo review of the record in this case in accordance with 28
14   U.S.C. § 636(b)(1) and LR IB 3-2. The magistrate judge’s order appropriately preserved
15   Plaintiff’s Fourth Amendment and Fourteenth Amendment claims against individual defendants
16   while dismissing the Fifth, Eighth and Fourteenth Amendment (Equal Protection) claims. While
17   Plaintiff’s objections do not change the analysis, it appears that the proposed amended complaint
18   (#18-1) clarifies and corrects some of the deficiencies in his original amended complaint
19   especially relating to Plaintiff’s Monell claim and Wrongful Conviction claims. However, that
20   proposed amendment was denied without prejudice by the magistrate judge due to Plaintiff's
21   pending objections.
22          Accordingly, IT IS HEREBY ORDERED that the Court determines that the Order (#13)
23   of the United States Magistrate Judge entered November 10, 2020, is AFFIRMED.
24   ///
25   ///
26   ///
27   ///
28   ///
     Case 2:20-cv-00066-KJD-VCF Document 29 Filed 08/31/21 Page 2 of 2



 1          IT IS FURTHER ORDERED that Plaintiff has twenty-one (21) days to renew his motion
 2   to file an amended complaint. Upon notice of his intention to renew the motion to amend
 3   originally filed on December 10, 2020, the magistrate judge will screen the amended complaint
 4   and issue an order.
 5          DATED this 31st day of August 2021.
 6
                                                               ______________________________
 7
                                                                    The Honorable Kent J. Dawson
 8                                                                     United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
